Judge Wells
dissenting.
I must respectfully dissent from the majority opinion for the reason that it has the effect of placing upon mothers a burden of support of minor children equal to that of fathers. In Tidwell v. Booker, 290 N.C. 98, 225 S.E. 2d 816 (1976), in Wells v. Wells, 227 N.C. 614, 44 S.E. 2d 31 (1947), and in many cases preceding Wells, see cases cited therein, our Supreme Court has *70said again and again that fathers have the primary duty of support. In the case sub judice, the trial court made no effort toward fidelity to this principle of law: he simply found the mother equally responsible. This matter should be remanded with instructions for a determination as to the father’s ability to meet his primary duty of support.